



EXHIBIT 10.2




RALPH LAUREN CORPORATION
AMENDED AND RESTATED EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN
(As Amended as of August 10, 2017)
1.
PURPOSE.

The purposes of the Plan are to promote the success of the Company; to provide
designated Executive Officers with an opportunity to receive incentive
compensation dependent upon that success; to attract, retain and motivate such
individuals; and to provide Awards that are “qualified performance-based
compensation” under Section 162(m) of the Code.
2.
DEFINITIONS.

“Affiliate” shall mean (i) any Person that, directly or indirectly, is
controlled by, or controls or is under common control with the Company and
(ii) any entity in which the Company has a significant equity interest, in
either case as determined by the Committee.
“Award” means an incentive award made pursuant to the Plan.
“Award Schedule” means the Award Schedule established pursuant to Section 4.1.
“Board of Directors” means the Board of Directors of the Company.
“Change in Control” has the meaning given such term in the Company’s 2010
Long-Term Stock Incentive Plan, or any successor plan, each as may be amended
from time to time.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means a committee or subcommittee of the Board of Directors that is
designated by the Board of Directors to administer the Plan and is composed of
not less than two directors, each of whom is intended to be an “outside
director” (within the meaning of Code Section 162(m)). The mere fact that a
Committee member shall fail to qualify as an “outside director” within the
meaning of Code Section 162(m) shall not invalidate any Award made by the
Committee which Award is otherwise validly made under the Plan.
“Company” means Ralph Lauren Corporation and its successors.
“Covered Employee” means a covered employee within the meaning of Code
Section 162(m)(3).
“Determination Period” means, with respect to a Performance Period applicable to
any Award under the Plan, the period commencing with the first day of such
Performance Period and ending on the earlier to occur of (i) 90 days after the
commencement of the Performance Period or (ii) the date upon which twenty-five
percent (25%) of the Performance Period shall have elapsed.
“Executive Officer” means a person who is an executive officer of the Company
for purposes of the Securities Exchange Act of 1934, as amended.
“Participant” means an Executive Officer selected from time to time by the
Committee to participate in the Plan.
“Performance Criteria” shall mean the criterion or criteria that the Committee
shall select for purposes of establishing the Performance Goal(s) for a
Performance Period with respect to any Award under the Plan. The Performance
Criteria that will be used to establish the Performance Goal(s) shall be based
on the attainment of specific levels of performance of the Company (and/or one
or more subsidiaries, Affiliates, divisions or operational and/or business
units, product lines, brands, business segments, administrative departments or
any combination of the foregoing) and shall be




--------------------------------------------------------------------------------





limited to the following: (a) net earnings or net income (before or after
taxes); (b) basic or diluted earnings per share (before or after taxes); (c) net
revenue or net revenue growth; (d) gross revenue or gross revenue growth, or
gross profit or gross profit growth; (e) net operating profit (before or after
taxes); (f) return measures (including, but not limited to, return on
investment, assets, capital, employed capital, invested capital, equity, or
sales); (g) cash flow measures (including, but not limited to, operating cash
flow, free cash flow, and cash flow return on capital), which may but are not
required to be measured on a per share basis; (h) earnings before or after
taxes, interest, depreciation and/or amortization; (i) gross or net operating
margins; (j) productivity ratios; (k) share price (including, but not limited
to, growth measures and total stockholder return); (l) expense targets or cost
reduction goals; (m) general and administrative expense savings; (n) operating
efficiency; (o) objective measures of customer satisfaction; (p) working capital
targets; (q) measures of economic value added or other “value creation” metrics;
(r) inventory control; (s) enterprise value; (t) customer retention;
(u) competitive market metrics; (v) employee retention; (w) timely completion of
new product rollouts; (x) timely launch of new facilities; (y) objective
measures of personal targets, goals or completion of projects (including but not
limited to succession and hiring projects, completion of specific acquisitions,
reorganizations or other corporate transactions or capital-raising transactions,
expansions of specific business operations and meeting divisional or project
budgets); (z) royalty income; (aa) same store sales (comparable sales),
comparisons of continuing operations to other operations; (bb) market share;
(cc) new store openings (gross or net), store remodelings; (dd) cost of capital,
debt leverage year-end cash position or book value; (ee) strategic objectives,
development of new product lines and related revenue, sales and margin targets,
franchisee growth and retention, menu design and growth, co-branding or
international operations; or (ii) any combination of the foregoing. Any one or
more of the Performance Criteria may be stated as a percentage of another
Performance Criterion, or used on an absolute or relative basis to measure the
performance of the Company, subsidiary and/or Affiliate as a whole or any
divisions or operational and/or business units, product lines, brands, business
segments, or administrative departments of the Company, subsidiary and/or
Affiliate or any combination thereof, as the Committee may deem appropriate, or
any of the above Performance Criteria may be compared to the performance of a
group of comparator companies, or published or special index that the Committee,
in its sole discretion, deems appropriate, or compared to various stock market
indices. To the extent required under Section 162(m) of the Code, the Committee
shall, within the first 90 days of a Performance Period (or, if longer, within
the maximum period allowed under Section 162(m) of the Code), define in an
objective fashion the manner of calculating the Performance Criteria it selects
to use for such Performance Period. In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Criteria without obtaining stockholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval.
“Performance Formula” shall mean, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Award of a particular Participant, whether all, some portion
but less than all, or none of the Award has been earned for the Performance
Period.
“Performance Goals” shall mean, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period, or at any time thereafter (but only to the
extent the exercise of such authority after the first 90 days of a Performance
Period would not cause the Awards granted to any Participant for the Performance
Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code), in its sole and absolute discretion, to adjust or
modify the calculation of a Performance Goal for such Performance Period to the
extent permitted under Section 162(m) of the Code in order to prevent the
dilution or enlargement of the rights of Participants based on the following
events: (a) asset write-downs, (b) litigation or claim judgments or settlements,
(c) the effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results, (d) any reorganization and restructuring
programs, (e) items that are unusual in nature or infrequently occurring as
described in the Financial Accounting Standards Board Accounting Standards
Codification Topic 225-20 (or any successor pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year, (f) acquisitions or divestitures, (g) any other specific,
unusual or nonrecurring events, or objectively determinable category thereof,
(h) foreign exchange gains and losses, and (i) a change in the Company’s fiscal
year. To the extent such inclusions or exclusions affect Awards to Participants,
they shall be prescribed in a form that meets the requirements of Section 162(m)
of the Code for deductibility.
“Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to and the
payment of an Award.
 


2

--------------------------------------------------------------------------------





“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.
“Plan” means the Ralph Lauren Corporation Executive Officer Annual Incentive
Plan.
“Plan Year” means the Company’s fiscal year.
3.
PARTICIPATION.

Participants shall be selected by the Committee from among the Executive
Officers. The selection of an Executive Officer as a Participant for a
Performance Period shall not entitle such individual to be selected as a
Participant with respect to any other Performance Period.
4.
AWARDS.

4.1. Award Schedules. With respect to each Performance Period with respect to
which an Award may be earned by a Participant under the Plan, prior to the
expiration of the Determination Period the Committee shall establish in writing
for such Performance Period an Award Schedule for each Participant. The Award
Schedule shall set forth the applicable Performance Period, Performance
Criteria, Performance Goal(s), and Performance Formula(s) and such other
information as the Committee may determine. Once established for a Plan Year,
such items shall not be amended or otherwise modified to the extent such
amendment or modification would cause the compensation payable pursuant to the
Award to fail to constitute qualified performance-based compensation under Code
Section 162(m). Award Schedules may vary from Performance Period to Performance
Period and from Participant to Participant.
4.2. Determination of Awards. A Participant shall be eligible to receive payment
in respect of an Award only to the extent that the Performance Goal(s) for such
Award are achieved and the Performance Formula as applied against such
Performance Goal(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period. As soon as practicable after
the close of each Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance Goals for the Performance
Period have been achieved and, if so, to calculate and certify in writing that
amount of the Award earned by each Participant for such Performance Period based
upon such Participant’s Performance Formula. Notwithstanding the foregoing, the
Committee, in its sole discretion, may permit the payment of an Award to a
Participant (or such Participant’s beneficiary or estate, as applicable) without
first certifying the level of attainment of the applicable Performance Goals
following (i) a termination of employment due to the Participant’s death or
disability or (ii) a Change in Control. The Committee shall then determine the
actual amount of the Award to be paid to each Participant and, in so doing, may
use negative discretion to decrease, but not increase, the amount of the Award
otherwise payable to the Participant based upon such performance. Anything in
this Plan to the contrary notwithstanding, the maximum Award payable to any
Participant with respect to each Plan Year (or portion thereof) contained within
a Performance Period shall be $20,000,000.
4.3. Payment of Awards. Awards shall be paid in a lump sum cash payment as soon
as practicable after the amount thereof has been determined and certified in
accordance with Section 4.2 (except as otherwise permitted in Section 4.2), but
in no event later than the fifteenth (15th) day of the third month following the
Plan Year for which the Award relates (or by such later date as would still
qualify as a short-term deferral for purposes of Section 409A of the Code). The
Committee may, subject to such terms and conditions and within such limits as it
may from time to time establish, permit one or more Participants to defer the
receipt of amounts due under the Plan in a manner consistent with the
requirements of Code Sections 162(m) and 409A so that any increase in the amount
of an Award that is deferred shall be based either on a reasonable rate of
interest or the performance of a predetermined investment in accordance with
Treasury Regulation 1.162-27(e)(2)(iii)(B). Notwithstanding the foregoing, to
the extent an amount was intended to be paid so as to qualify as a short-term
deferral under Code Section 409A and the applicable regulations, then such
payment may be delayed if the requirements of Treasury Regulation
1.409A-1(b)(4)(ii) are met. In such case, payment of such deferred amounts must
be made as soon as reasonably practicable following the first date on which the
Company anticipates or reasonably should anticipate that, if the payment were
made on such date, the Company’s deduction with respect to such payment would no
longer be restricted due to the application of Code Section 162(m).
 


3

--------------------------------------------------------------------------------





5.
TERMINATION OF EMPLOYMENT.

Termination of Employment Prior to the Last Day of the Performance Period. No
Award with respect to a Performance Period will be payable to any Participant
who is not an employee of the Company on the last day of such Performance
Period, except that the Committee in its sole discretion may otherwise permit a
payment to such a Participant following (i) a termination of employment due to
the Participant’s death or disability or (ii) a Change in Control. Furthermore,
except as otherwise determined by the Committee, a Participant shall be eligible
to receive payment of his or her Award earned during a Performance Period, so
long as the Participant is employed on the last day of such Performance Period,
notwithstanding any subsequent termination of employment prior to the actual
payment of the Award.
6.
ADMINISTRATION.

6.1. In General. The Committee shall have full and complete authority, in its
sole and absolute discretion, (i) to exercise all of the powers granted to it
under the Plan, (ii) to construe, interpret and implement the Plan and any
related document, (iii) to prescribe, amend and rescind rules relating to the
Plan, (iv) to make all determinations necessary or advisable in administering
the Plan, and (v) to correct any defect, supply any omission and reconcile any
inconsistency in the Plan.
6.2. Determinations. The actions and determinations of the Committee or others
to whom authority is delegated under the Plan on all matters relating to the
Plan and any Awards shall be final and conclusive. Such determinations need not
be uniform and may be made selectively among persons who receive, or are
eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.
6.3. Appointment of Experts. The Committee may appoint such accountants,
counsel, and other experts as it deems necessary or desirable in connection with
the administration of the Plan.
6.4. Delegation. The Committee may delegate to others the authority to execute
and deliver such instruments and documents, to do all such acts and things, and
to take all such other steps deemed necessary, advisable or convenient for the
effective administration of the Plan in accordance with its terms and purposes,
except that the Committee shall not delegate any authority with respect to
decisions regarding Plan eligibility or the amount, timing or other material
terms of Awards.
6.5. Books and Records. The Committee and others to whom the Committee has
delegated such duties shall keep a record of all their proceedings and actions
and shall maintain all such books of account, records and other data as shall be
necessary for the proper administration of the Plan.
6.6. Payment of Expenses. The Company shall pay all reasonable expenses of
administering the Plan, including, but not limited to, the payment of
professional, attorney and expert fees.
6.7. Code Section 162(m). It is the intent of the Company that this Plan and
Awards satisfy the applicable requirements of Code Section 162(m) so that the
Company’s tax deduction for an Award paid to Participants who are or may be
Covered Employees is not disallowed in whole or in part by the operation of such
Code Section. If any provision of this Plan or if any Award would otherwise
frustrate or conflict with such intent, that provision to the extent possible
shall be interpreted and deemed amended so as to avoid such conflict, and, to
the extent of any remaining irreconcilable conflict with such intent, that
provision shall be deemed void as applicable to such Covered Employees.
6.8. Code Section 409A. Notwithstanding any provision of the Plan to the
contrary, it is intended that the provisions of this Plan comply with
Section 409A of the Code, and all provisions of this Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code. Each Participant is solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on or in respect of such Participant in connection with this Plan or any other
plan maintained by the Company (including any taxes and penalties under
Section 409A of the Code), and neither the Company nor any Affiliate shall have
any obligation to indemnify or otherwise hold such Participant (or any
beneficiary) harmless from any or all of such taxes or penalties.
Notwithstanding any provision of the Plan to the contrary and only to the extent
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code, if any Participant is a “specified employee” within
the meaning of


4

--------------------------------------------------------------------------------





Section 409A(a)(2)(B)(i) of the Code, no payments in respect of any Award that
are “deferred compensation” subject to Section 409A of the Code shall be made to
such Participant prior to the date that is six months after the date of
Participant’s “separation from service” (as defined in Section 409A of the Code)
or, if earlier, Participant’s date of death. Following any applicable six
(6) month delay, all such delayed payments will be paid in a single lump sum on
the earliest permissible payment date. With respect to any Award that is
considered “deferred compensation” subject to Section 409A of the Code,
references in the Plan to “termination of employment” (and substantially similar
phrases) shall mean “separation from service” within the meaning of Section 409A
of the Code. Unless otherwise provided by the Committee, in the event that the
timing of payments in respect of any Award (that would otherwise be considered
“deferred compensation” subject to Section 409A of the Code) would be
accelerated upon the occurrence of (i) a Change in Control, no such acceleration
shall be permitted unless the event giving rise to the Change in Control
satisfies the definition of a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation pursuant to Section 409A of the Code or (ii) a disability, no
such acceleration shall be permitted unless the disability also satisfies the
definition of “Disability” pursuant to Section 409A of the Code. For purposes of
Section 409A of the Code, each of the payments that may be made in respect of
any Award granted under the Plan is designated as separate payments.
7.
MISCELLANEOUS.

7.1. Nonassignability. No Award may be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by a Participant otherwise than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.
7.2. Withholding Taxes. Whenever payments under the Plan are to be made or
deferred, the Company will withhold therefrom, or from any other amounts payable
to or in respect of the Participant, an amount sufficient to satisfy any
applicable governmental withholding tax requirements related thereto.
7.3. Amendment or Termination of the Plan. The Plan may be amended or terminated
by the Board of Directors in any respect except that (i) no amendment may be
made after the date on which an Executive Officer is selected as a Participant
for a Performance Period that would adversely affect the rights of such
Participant with respect to such Performance Period without the consent of the
affected Participant and (ii) no amendment shall be effective without the
approval of the stockholders of the Company to increase the maximum Award
payable under the Plan or if, in the opinion of counsel to the Company, such
approval is necessary to satisfy the intent set forth in Section 6.7.
7.4. Other Payments or Awards. Nothing contained in the Plan will be deemed in
any way to limit or restrict the Company from making any award or payment to any
person under any other plan, arrangement or understanding, whether now existing
or hereafter in effect.
7.5. Payments to Other Persons. If payments are legally required to be made to
any person other than the person to whom any amount is payable under the Plan,
such payments will be made accordingly. Any such payment will be a complete
discharge of the liability of the Company under the Plan.
7.6. Unfunded Plan. Neither the Plan nor any Award shall create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company and a Participant or any other Person. To the extent that
any Person acquires a right to receive payments from the Company pursuant to an
Award, such right shall be no greater than the right of any unsecured general
creditor of the Company.
7.7. Limits of Liability. No member of the Board, the Committee or any employee
or agent of the Company (each such person, an “Indemnifiable Person”) shall be
liable for any action taken or omitted to be taken or any determination made
with respect to the Plan or any Award hereunder (unless constituting fraud or a
willful criminal act or omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable Person may be involved by reason of any action taken
or omitted to be taken or determination made under the Plan or any Award and
against and from any and all amounts paid by such Indemnifiable Person with


5

--------------------------------------------------------------------------------





the Company’s approval, in settlement thereof, or paid by such Indemnifiable
Person in satisfaction of any judgment in any such action, suit or proceeding
against such Indemnifiable Person, and the Company shall advance to such
Indemnifiable Person any such expenses promptly upon written request (which
request shall include an undertaking by the Indemnifiable Person to repay the
amount of such advance if it shall ultimately be determined as provided below
that the Indemnifiable Person is not entitled to be indemnified); provided that
the Company shall have the right, at its own expense, to assume and defend any
such action, suit or proceeding and once the Company gives notice of its intent
to assume the defense, the Company shall have sole control over such defense
with counsel of the Company’s choice. The foregoing right of indemnification
shall not be available to an Indemnifiable Person to the extent that a final
judgment or other final adjudication (in either case not subject to further
appeal) binding upon such Indemnifiable Person determines that the acts or
omissions or determinations of such Indemnifiable Person giving rise to the
indemnification claim resulted from such Indemnifiable Person’s fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s Certificate of Incorporation or By Laws.
The foregoing right of indemnification shall not be exclusive of or otherwise
supersede any other rights of indemnification to which such Indemnifiable
Persons may be entitled under the Company’s Amended and Restated Certificate of
Incorporation or By Laws, as a matter of law, individual indemnification
agreement or contract or otherwise, or any other power that the Company may have
to indemnify such Indemnifiable Persons or hold them harmless.
7.8. No Right of Employment. Nothing in this Plan will be construed as creating
any contract of employment or conferring upon any Participant any right to
continue in the employ or other service of the Company or limit in any way the
right of the Company to change such person’s compensation or other benefits or
to terminate the employment or other service of such person with or without
Cause.
7.9. Section Headings. The section headings contained herein are for convenience
only, and in the event of any conflict, the text of the Plan, rather than the
section headings, will control.
7.10. Invalidity. If any term or provision contained herein is to any extent
invalid or unenforceable, such term or provision will be reformed so that it is
valid, and such invalidity or unenforceability will not affect any other
provision or part hereof.
7.11. Applicable Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award shall be determined in
accordance with the laws of the State of New York.
7.12. Effective Date/Term. The Plan as initially adopted became effective upon
stockholder approval on August 19, 1999 for the 2000 Plan Year. The Plan was
subsequently amended and adopted, and became effective, on the following dates:
Date of Amendment and Adoption by the Board
Date of Approval by Stockholders and Plan Effective Date
June 27, 2007
August 9, 2007
June 29, 2012
August 9, 2012

Upon the approval by the stockholders of the Company at the 2017 annual meeting
of stockholders, in a manner consistent with the stockholder approval
requirements of Code Section 162(m), of the amendments to the Plan adopted by
the Board of Directors on June 21, 2017, the Plan, as amended, shall be
effective for the Plan Year in which such approval occurs and each of the
succeeding Plan Years through (and including) the 2022 Plan Year, unless sooner
terminated by the Board of Directors in accordance with Section 7.3. For the
2023 Plan Year, the Plan shall remain in effect in accordance with its terms
unless amended or terminated by the Board of Directors, and the Committee shall
make the determinations required by Section 4 for such Plan Year, but the Plan
shall be submitted for re-approval by the stockholders of the Company at the
annual meeting of stockholders held during the 2023 Plan Year, and payment of
all Awards under the Plan for the 2023 Plan Year and any future Plan Years shall
be contingent upon such approval.
7.13. Binding Effect. The obligations of the Company under the Plan shall be
binding on any successor corporation or organization resulting from a merger,
consolidation or other reorganization of the Company, or upon any corporation or
organization that succeeds to substantially all of the assets or business of the
Company.
 


6

--------------------------------------------------------------------------------





7.14. Forfeiture Events. The Committee may specify in an Award that an Executive
Officer’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment, in the reasonable
discretion of the Committee, upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, termination of the
Executive Officer’s employment for cause, material violation of material written
policies of the Company, or breach of noncompetition, confidentiality, or other
restrictive covenants that may apply to the Executive Officer, as determined by
the Committee in its reasonable discretion. In addition, if, as a result of an
Executive Officer’s intentional misconduct or gross negligence, as determined by
the Committee in its reasonable discretion, the Company is required to prepare
an accounting restatement due to the material noncompliance of the Company with
any financial reporting requirement under the securities laws, the Committee
may, in its reasonable discretion, require the Executive Officer to promptly
reimburse the Company for the amount of any payment previously received by the
Executive Officer pursuant to any Award that was earned or accrued during the
twelve (12) month period following the earlier of the first public issuance or
filing with the United States Securities and Exchange Commission of any
financial document embodying such financial reporting requirement that required
such accounting restatement. To the extent required by applicable law or the
rules and regulations of the NYSE or other securities exchange on which the
Company’s common stock is listed or quoted and, in such case, if so required
pursuant to a written policy adopted by the Company, Awards shall be subject
(including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into all outstanding Awards).




7